PROVOSTY, J.
The property in dispute in this case is the alluvion which has formed in the bed of Red river opposite the property of plaintiff, fronting on said river and described as follows:
“All that part of the fractional N. % of section 13, township 13, range 11 W., in the parish of Red river, excepting N. E. % of the N. E. % of said section 13 lying east of Red river.”
Plaintiff claims title by right of accretion under article 509 of the Civil Code; whereas the state claims ownership by virtue of her sovereignty, which gives her title to the beds of navigable rivers. The defendant is lessee of the state, and claims under the lease.
The case has been submitted without argument, oral or written, with the statement that the issues involved are the same as in the. case of State v. Richardson, 72 South. 984,1 No. 21880 of the docket of this court, recently decided, and with the understanding, as we gather, that the conclusion reached in that case is decisive of the present.
It is therefore ordered, adjudged, and decreed that there be judgment setting aside the judgment appealed from, dismissing the intervention of the state, and quieting the plaintiff in the possession of the said property, and particularly the alluvion in front thereof, and that an injunction issue restraining and prohibiting the defendant, the Cotton Queen Oil Company, from interfering with plaintiff’s said possession, and that the defendant pay all costs.
SOMMERVILLE, J., takes no part.

. 140 La. 329.